Citation Nr: 1447393	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-21 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served from March 1950 to March 1953.  He died in August 2008, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

By decision dated March 2014, the Board denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death and entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).  In September 2014, the appellant and the Secretary of VA filed a Joint Motion for Partial Vacatur and Remand (JMR) of the Veteran's claim of entitlement to service connection for the cause of the Veteran's death.  An Order of the United States Court of Appeals for Veterans Claims (Court) dated September 26, 2014 granted the motion, vacated the Board's March 2014 decision which denied entitlement to service connection for the cause of the Veteran's death, and remanded the case to the Board.  This action excluded entitlement to dependency and indemnity compensation (DIC) adjudicated in the March 2014 Board decision.  The case is again before the Board.

The appellant testified before the undersigned Acting Veterans Law Judge (AVLJ) at a February 2014 hearing conducted via videoconference.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS system to ensure complete review of the evidence of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2014 JMR, the parties indicated that the November 2013 VA opinion, upon which the Board relied to determine that service connection was not warranted for the cause of the Veteran's death, was inadequate because the opinion was not supported by a sufficient rationale and explanation.  With respect to the medical opinion provided, the Board notes that a medical opinion must support its conclusion with an analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a mere conclusion and data, without an explanation, is of no probative value).

As such, based on the above and the contents of the JMR, the Board finds that a medical VA opinion regarding the etiology of the Veteran's cause of death should be afforded to obtain an adequate medical opinion based on a detailed rationale.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the appellant all notice required under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), to specifically include notice of 38 C.F.R. §§ 3.1(m), (n) , and § 3.301, and any additional notice specified by Hupp v. Nicholson, 21 Vet. App. 342 (2007).

2.  Refer the appellant's claim to a VA medical professional to render the appropriate medical opinion regarding the etiology of the conditions listed on the Veteran's death certificate.  The claims file (with a copy of this remand) must be furnished to the VA examiner in conjunction with the opinion.  The VA examiner should indicate that the claims file was reviewed.  The VA examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the cause of the Veteran's death was (1) etiologically related to his period of active service or (2) a service-connected disability (neuropathy of the feet associated with cold injury residuals and cold injury residuals of the feet) contributed substantially or materially to cause the Veteran's death.  If the Veteran's service-connected disabilities did not cause the listed causes of death, the examiner should also render an opinion as to whether it is at least as likely as not that the Veteran's cause of death (ischemic stroke and small bowel obstruction) was permanently aggravated beyond its natural progression.  The examiner should specifically comment on the November 2013 VA medical opinion and address the appellant argument that the Veteran's service-connected cold injury residuals caused a blot clot, which in turned caused his death.  

A detailed rationale supporting the reviewer's opinion should be provided.  

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, issue a Supplemental Statement of the Case should to the appellant and her representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



